PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Baker et al.
Application No. 15/305,206
Filed: 19 Oct 2016
Patent No. 11,040,183
Issued: 22 Jun 2021
:
:	REQUEST FOR INFORMATION
:
:
:
Docket No. 38108-32


This is a Request for Information in response to the application for patent term adjustment under 37 CFR 1.705(b), filed July 1, 2021.

This Request for Information is not the Director’s decision on the Patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

On June 22, 2021, the instant application issued as Patent No. 11,040,183, with a patent term adjustment of 520 days.  The Office determined a patent term adjustment of 520 days based upon 851 days of “A” delay plus 600 days of “B” delay, reduced by 599 days of overlap between “A” and “B” delay, and by 332 days of Applicant delay.   Patentee filed the instant application for patent term adjustment on July 1, 2021, arguing that the correct PTA is 600 days.  Patentee argues that he should not have been assessed 120 days of Applicant delay under 37 CFR 1.704(c)(10), for filing a change of Assignee/Applicant on November 6, 2018, subsequent to the Notice of Allowance mailed October 31, 2018.  In addition, Patentee argues that he should have been assessed 37 CFR 1.704(c)(3) delay of 129 days, not 92 days as assessed by the Office, for the abandonment of the application.
  
On June 16, 2020, the Office published a final rule – Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 116 at 36335.  The rule indicated that “[t]he USPTO will decide any timely request for reconsideration in compliance with § 1.705(b) of a patent term adjustment determination in applications and patents eligible for patent term adjustment in which a notice of allowance was mailed before               July 16, 2020, consistent with the changes in this final rule, if requested by the patentee.”

Accordingly, the Office is seeking whether Patentee requests to have the Office decide the instant application for patent term adjustment consistent with the changes set forth in the final rule. 


					Conclusion

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the requested information.  This two month period is extendable under 37 CFR 1.136(a).  If Patentee fails to timely supply the requested information, the Office will issue its redetermination or decision on patent term adjustment and will deny Patentee’s petition with respect to the issues for which the information was requested.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions